INVESTOR MEETING 2010 Exhibit 99.1 Company Strategy and Growth Potential Paul S. Otellini President and Chief Executive Officer INVESTOR MEETING 2010 Four Drivers of Shareholder Value •Intel has been transformed into a more efficient and productive company •Investments in silicon process technology and software increasingly differentiate us in the market •We will continue to maximize profits in the fast growing PC and server segments •We now have a much broader role across more computing segments INVESTOR MEETING 2010 “We will re-structure, re-size, re-purpose Intel for the future.” Investor Meeting 2006 Since 2006, the company has been transformed … INVESTOR MEETING 2010 Efficiencies Driven Throughout the Business Source: Intel Billions $6.6B in Total Savings INVESTOR MEETING 2010 Productivity Has Improved *Based on Consensus 4/15/10 Thousands $K Revenue/ Employee $K Pre-Tax Profit/ Employee Source: Intel INVESTOR MEETING 2010 Leadership Products in Data Center and PC Segments Small-Medium Business Workstations Cloud Service Providers Cloud Service Providers Storage Enterprise Data Center High Performance Computing High Performance Computing Networking Intel’s Largest Data Center Refresh All New 2010 Intel® Core™ All New 2010 Intel® Core™ Processor Family Processor Family Other names and brands may be claimed as the property of others INVESTOR MEETING 2010 Gross Margins Have Increased Forecast Source: Intel INVESTOR MEETING 2010 Extending Silicon Process Technology Leadership Leading in Innovation and Production 45nm Strained Silicon: 1-3 yrs ahead of comp 4th Gen 3rd Gen 2nd Gen 2nd Gen 1st Gen High-k / Metal Gate: 3+ yrs ahead of comp 25% Increase in Performance 10X Lower Leakage Power 10X Lower Leakage Power Source: Intel, Chipworks INVESTOR MEETING 2010 Sources: Intel (2007 IEDM, p 247), TSMC (2007 IEDM, p 243), IBM/Samsung(2007 VLSI, p 16) Higher Performance NMOS PMOS NMOS PMOS NMOS PMOS High-k Metal Gate TSMC Non-High-k Metal Gate IBM Non-High-k Metal Gate INVESTOR MEETING 2010 Week of Production Ramp Millions of Die 1 5 10 15 20 25 30 1.1 Billion Transistors 90nm 65nm 45nm 32nm Reaching the same volume in half the time Source: Intel INVESTOR MEETING 2010 Accelerating the Spread of Computing 3.3 BILLION Processor Cores Shipped Through Q1’10 Source: Intel Cumulative CPU Cores Shipped by Intel Forecast INVESTOR MEETING 2010 Developing Low Cost Solutions to Bring Computing to New Segments 76% Reduction in cost from 2006-2013 Forecast Lowest Cost IA Kit Source: Intel INVESTOR MEETING 2010 Intel ® Software Network Connect with developers and Intel engineers Intel® HD Graphics Intel® vPro Technology Expanding Our Capabilities from a PC Chip Company to a Computing Solutions Provider Intel Circa 2000 Intel Today Services Software Platforms Silicon *Excluding IT and Manufacturing Software Professionals are 22% of Intel* Other names and brands may be claimed as the property of others INVESTOR MEETING 2010 The Transformation Has Positioned Intel for Profitable Growth •Maximize profits in the fast growing PC segments •Extend our lead in servers and datacenters •Enable the next generation of “smart” computing - across all segments •Deliver s/w and services around IA that create valuable end user computing experiences Intel’s plans for the future are forward looking statements INVESTOR MEETING 2010 Internet Users Growing WW Global Internet Stats in 2009E 1.8B Users, 13+ Y/Y; 18.8T Minutes Spent, +21% Y/Y USA 238MM Users +4% Y/Y Brazil 67MM Users +14% Y/Y Russia 39MM Users +13% Y/Y China 384MM Users +29% Y/Y India 130MM Users +23% Y/Y Source: Morgan Stanley INVESTOR MEETING 2010 Source: Cisco PB per Month Consumer Internet Traffic Video Internet Voice Internet Gaming File Sharing Web/Email Forecast INVESTOR MEETING 2010 Units M Computing is Growing in Every Segment Total Available Market (forecast) Source:Gartner Gartner Forecast: PCs, Worldwide and North America, 1Q10 Update 16 April 2010 | ID:G00175947: ”Desktop” references Deskbased PC forecast, ”Laptop” references Mobile PC forecast Gartner Webinar: Preliminary Worldwide PC Forecast and Market Scenarios, 1Q10 12 March 2010 | ID:G00175081: ”Netbook” references Mini Notebook forecast INVESTOR MEETING 2010 Units M Computing is Growing in Every Segment Total Available Market (forecast) Source:Gartner Gartner Forecast: PCs, Worldwide and North America, 1Q10 Update 16 April 2010 | ID:G00175947: ”Desktop” references Deskbased PC forecast, ”Laptop” references Mobile PC forecast Gartner Webinar: Preliminary Worldwide PC Forecast and Market Scenarios, 1Q10 12 March 2010 | ID:G00175081: ”Netbook” references Mini Notebook forecast INVESTOR MEETING 2010 Units M Computing is Growing in Every Segment Total Available Market (forecast) Source:Gartner (2014 Netbook forecast based on 2010-2013 CAGR) Gartner Forecast: PCs, Worldwide and North America, 1Q10 Update 16 April 2010 | ID:G00175947: ”Desktop” references Deskbased PC forecast, ”Laptop” references Mobile PC forecast Gartner Webinar: Preliminary Worldwide PC Forecast and Market Scenarios, 1Q10 12 March 2010 | ID:G00175081: ”Netbook” references Mini Notebook forecast INVESTOR MEETING 2010 Units M Computing is Growing in Every Segment Total Available Market (forecast) Source: Gartner (PC), InStat (Tablet) (2014 Netbook forecast based on 2010-2013 CAGR) Gartner Forecast: PCs, Worldwide and North America, 1Q10 Update 16 April 2010 | ID:G00175947: ”Desktop” references Deskbased PC forecast, ”Laptop” references Mobile PC forecast Gartner Webinar: Preliminary Worldwide PC Forecast and Market Scenarios, 1Q10 12 March 2010 | ID:G00175081: ”Netbook” references Mini Notebook forecast INVESTOR MEETING 2010 Units M Computing is Growing in Every Segment Total Available Market (forecast) Source: Gartner (PC), InStat (Tablet) (2014 Netbook forecast based on 2010-2013 CAGR) Gartner Forecast: PCs, Worldwide and North America, 1Q10 Update 16 April 2010 | ID:G00175947: ”Desktop” references Deskbased PC forecast, ”Laptop” references Mobile PC forecast Gartner Webinar: Preliminary Worldwide PC Forecast and Market Scenarios, 1Q10 12 March 2010 | ID:G00175081: ”Netbook” references Mini Notebook forecast INVESTOR MEETING 2010 Maximize Profits in the Fast Growing PC Segments Maintain Leadership Maintain Leadership Expand User Base Expand User Base Tick Tick Tock Tock 32nm 32nm Westmere Sandybridge Ivybridge Tick Tick 22nm 22nm Now Intel ® Wireless Display Intel® HD Graphics Intel ® Turbo Boost Technology WiMAX… Future Security, content protection, … Future Future 2009 Intel Mobile Volume in Mexico Source: IDC Notebook Cedar Trail 35% Of Netbook Purchases Were 1st Time PC Buyers 53% Source: Intel Roadmap Source: Intel INVESTOR MEETING 2010 Intel ®Core processor w/ Intel ® HD Graphics Desktops Intel® Core processor w/ Intel ® HD Graphics Smartphones Intel ® Atom Z600 Intel ® Atom CE 4100 Intel Leads in Integrated Video Across Platforms Best-in-Class Video Performance “The Perfect Home Theater PC” Best-in-Class Audio/Video Performance “Truly a capable piece of silicon wizardry” Only Platform Capable of Running 1080p Video “Intel may now own the video crown in this segment” Other names and brands may be claimed as the property of others Best-in-Class Video Performance On-the-Go “Video Playback was perfect and image quality was excellent” January2010 May2010 INVESTOR MEETING 2010 Extend Our Lead in Servers and Data Centers Other names and brands may be claimed as the property of others Mercury* x86 Server only CPU Forecast Mercury* x86 Server only CPU Forecast Forecast Strategy: •Extend “Nehalem effect” across all server segments •Pursue share opportunities in MP, RISC, HPC segments •Extend Intel® Xeon® processors into storage and networking segments Millions of Units INVESTOR MEETING 2010 User-Generated Content Graphical Typewriter/ … INVESTOR MEETING 2010 … Smart TVs Smartphones In-Vehicle Infotainment Digital Signage Personal Devices Home Energy
